Citation Nr: 1231683	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-32 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a headache disability (claimed as migraine), as secondary to the service-connected fibromyalgia disability. 

2.  Entitlement to service connection for breast cancer. 

3.  Entitlement to service connection for liver cancer. 

4.  Entitlement to service connection for a right knee disability. 

5.  Entitlement to service connection for a left knee disability. 

6.  Entitlement to service connection for an acquired psychiatric disorder (claimed as bipolar disorder). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2009 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified before the undersigned in March 2012.  A transcript of the hearing is of record.

The Veteran's claim of entitlement to service connection for bipolar disorder has been recharacterized as a claim of entitlement for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence shows the Veteran has also been diagnosed with borderline personality, acute and chronic psychosis, obsessive compulsive disorder, posttraumatic stress disorder (PTSD), hypomania, and depression.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for breast cancer, entitlement to service connection for liver cancer, entitlement to service connection for a right knee disability, entitlement to service connection for a left knee disability, and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence shows a relationship between the Veteran's headache disability and her service-connected fibromyalgia disability. 


CONCLUSION OF LAW

The criteria for service connection for a headache disability have been met. 
38 U.S.C.A. §§ 1110, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Sufficient evidence is of record to grant the Veteran's claim of entitlement to service connection for a headache disability.  Accordingly, whether or not VA has met its duties of notice and assistance is of no consequence, as there is no prejudice to the Veteran.

Service Connection Law and Regulations

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Discussion 

The Veteran contends that her headache disability is due to her service-connected fibromyalgia disability.  The evidence does not show, nor does the Veteran allege, that her headache disorder was incurred in service.  

In a January 2012 rating decision, the Veteran's disability evaluation for fibromyalgia (previously rated as an undiagnosed illness) was increased from 10 to 20 percent, effective from June 29, 2010.  

Post-service private and VA outpatient treatment records, as well as a VA examination report demonstrate diagnoses of a migraine headache condition.  See October 2011 VA examination report, VA outpatient treatment records dated in October 2009 through September 2010, and private treatment records dated in November 2007.   

The Veteran underwent VA examinations in October 2011 which resulted in diagnoses of a migraine headache condition and fibromyalgia.  The Veteran reported that she had a difficult time separating her fibromyalgia aches and pain from her migraine headaches.  On examination, the examiner noted several symptoms attributable to fibromyalgia, to include the Veteran's migraine headaches.  The examiner opined that the Veteran's migraine headaches were less likely than not due to or a result of environmental hazards of the Gulf War.  The examiner, however, noted the diagnosis of fibromyalgia, as well as the Veteran's disability pattern of widespread musculoskeletal pain, headaches, insomnia, and waking unrefreshed; all of which he determined met the criteria for a diagnosable chronic multi-system illness (fibromyalgia).

The October 2011 VA examination report supports a grant of service connection for the Veteran's headache disability, as the examiner indicated that the condition was attributable to the service-connected fibromyalgia, and that opinion is the only competent medical opinion of record that addresses the issue of causation, the Board finds that service connection for a headache disability is warranted.  


ORDER

Service connection for a headache disability as secondary to the service-connected fibromyalgia disability is granted.


REMAND

Additional development is required before the remaining issues on appeal can be adjudicated. The Veteran's service must be verified, and her complete service treatment records from her claimed first and third periods of service in the U.S. Army National Guard must be obtained and associated with the record.  Further, the Veteran's post-service outpatient treatment records must be obtained and associated with the record.  In addition, the Veteran must be contacted in order to obtain the names and addresses of all medical care providers who have treated her for her claimed breast cancer condition, and such records must be obtained and associated with the record.  Finally, examinations are necessary, for the reasons discussed below.  

In a December 2008 VA outpatient treatment record the Veteran reported a history of service in the U.S. Army National Guard, followed by active service in the U.S. Army, and thereafter, service in the U.S. Army National Guard, for a total of eight years of service.  The Veteran's DD Form 214 demonstrates that she had several months of service prior to her verified active duty service that began in January 1990.  On remand, the Veteran's service must be verified.  Once such service has been verified, the Veteran's complete service treatment records from her claimed first and third periods of service in the U.S. Army National Guard must be obtained and associated with the claims file.  If the records are unavailable, a response must be documented in the claims file, and the Veteran must be informed of this fact.              

As to all the issues on appeal, the Veteran appears to receive ongoing treatment from the Jackson VA Medical Center (VAMC); however, post-May 2011 treatment records from this facility do not appear in the record.  These records must be obtained and associated with the claims file.  See 38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992)

The Veteran contends that her claimed breast cancer had its onset during service.    Service treatment records, in fact, demonstrate that the Veteran sought treatment for a left breast mass in June 1990 and July 1990.  The July 1990 examiner noted probable fibrocystic breast disease during the Veteran's surgical consult.  A June 1991 examination report notes a diagnosis of a left breast mass.  The subsequent June 1991 separation physical examination report contains a complaint of a tumor, growth, cyst, or cancer; however, the report is negative for a diagnosis of breast cancer.  

There is no post-service diagnosis of breast cancer.

Post-service private and VA outpatient treatment records note a history of breast cancer.  See private treatment records dated in November 2007 and VA outpatient treatment records dated in December 2008 through November 2010.  

The Veteran must be contacted in order to obtain the names and addresses of all medical care providers who have treated her for her claimed breast cancer condition, and such records must be obtained and associated with the record.  See 38 C.F.R. § 3.159 (c).
Given the post-service evidence of record, which shows a reported history of recurrent symptoms of breast cancer, as well as the Veteran's in-service treatment for a left breast mass, and the June 1991 separation physical examination report which includes the Veteran's complaint of a tumor, growth, cyst, or cancer, the Veteran must be afforded a VA examination in an attempt to determine the etiology of her claimed breast cancer, to include any residuals thereof.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

 Regarding the claim of entitlement to service connection for liver cancer, the Veteran was afforded a VA examination in October 2011, during which the examiner diagnosed hepatocelluar carcinoma status post resection and noted that the initial diagnosis was in 2006.  The examiner opined that the Veteran's liver cancer was more likely than not caused by epidermal growth factor polymorphisms given the Veteran's strong positive genetic family history of uterine cancer, and less likely due to or a result of environmental hazards of the Gulf War.  While the examiner noted the Veteran's post-service complaints of nausea and fatigue, he did not address whether such complaints were attributable to the liver cancer, and merely noted that the Veteran believed that such complaints were related to her other health issues.  Moreover, the examiner concluded that the Veteran's service treatment records did not support a chronic or ongoing condition.  Significantly, the examiner failed to address the Veteran's in-service complaints of dizziness and vomiting noted in a June 1990 service treatment record, as well as the Veteran's complaint of a tumor, growth, cyst, or cancer noted in the June 1991 separation physical examination report.  

The October 2011 VA examination is inadequate, as the rationale provided by the examiner is based upon an incomplete and inaccurate assessment of the service treatment records.  Accordingly, a new medical examination and opinion are necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran testified that she sustained several injuries to her left and right knees during service, to include sprained and torn ligaments and a dislocated knee cap.  See March 2012 hearing transcript.  She further asserted that she was placed on limited physical profile due to her knee conditions during service, and subsequently declined surgery because she was scared.  Id.  

Service treatment records demonstrate that the Veteran sought treatment for left knee pain in May 1990 when the Veteran reported that she stepped in a hole and injured several body parts, including her left knee; and in June 1990 when the Veteran sought treatment for left knee pain after running nine miles; the diagnosis was musculoskeletal pain and the Veteran was put on temporary profile.  The June 1991 separation physical examination report is negative for complaints, treatment, or a diagnosis of a right or left knee condition.  

There is no post-service medical evidence of record documenting any treatment for a right or left knee condition; however, the Veteran asserts that she has continued to experience right and left knee pain since service.  See September 2009 VA Form 9.  

Given the Veteran's in-service documentation of left knee pain, her testimony of a right knee injury during service, and her assertion of continued right and left knee pain since service, the Veteran must be afforded a VA examination to determine the nature and etiology of her claimed right and left knee disabilities.  See McLendon, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

The Veteran has asserted that her current psychiatric condition had its onset during service.  The Veteran testified that she attempted suicide during basic training in 1989.  See March 2012 hearing transcript.  Regarding treatment, she testified that she was treated for a psychiatric disorder three times a week during the summer of 1990 at Fort Bragg, North Carolina; however, she stopped seeking such treatment because she was deployed to the Persian Gulf.  Id.  She also stated that she saw a physician a few times while she was stationed in the Persian Gulf and was prescribed Valium for her difficulty sleeping, nightmares, and sleep walking.  Id.

A January 1991 service treatment record demonstrates that the Veteran sought treatment for sleep walking, which she had experienced for the past five to six weeks on a nightly basis.  The examiner noted that there were no visible signs of depression, nor was there evidence of a thought disorder.  The examiner prescribed Valium.  The June 1991 separation physical examination report is negative for complaints, treatment, or a diagnosis of a psychiatric condition.  

Post-service VA outpatient treatment records dated in December 2008 through May 2011 demonstrate diagnoses of bipolar disorder, borderline personality, acute and chronic psychosis, obsessive compulsive disorder, posttraumatic stress disorder (PTSD), hypomania, and depression.  

The Veteran was afforded a VA psychiatric examination in October 2011 during which bipolar disorder and borderline personality disorder were diagnosed; the examiner explained that the Veteran did not meet the DSM-IV stressor criterion to support a diagnosis of PTSD.  Based upon examination and review of the claims file, the examiner opined that the Veteran's bipolar disorder and borderline personality disorder were not caused by or a result of the Veteran's service.  The examiner failed to provide an adequate rationale as to why the Veteran's current disorders were not related to her service.  Further, although the examiner stated in his report that he had reviewed the claims file, he failed to address the Veteran's current diagnoses of acute and chronic psychosis, obsessive compulsive disorder, hypomania, and depression.  See VA outpatient treatment records dated in December 2008 through May 2011.      

Accordingly, the Veteran must be afforded another VA psychiatric examination and the examiner must provide a sufficient rationale for any opinion that is offered.  Barr, 21 Vet. App. 303, 311 (2007).  In addition, given the diagnoses of acute and chronic psychosis, obsessive compulsive disorder, hypomania, and depression, such examination is necessary to reconcile the various diagnoses of record, as well as to address whether such conditions are related to service.  Clemons, 23 Vet. App. at 5.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Verify all periods of Army National Guard service, including all dates and types of service including ACDUTRA or INACDUTRA).  Search all available repositories in an attempt to locate the Veteran's complete service personnel records.  

The claims folder must document the efforts made to obtain these records along with any negative responses.  If the service personnel records cannot be obtained, a letter should be sent to the Veteran informing her of the steps taken to obtain the service personnel records, listing alternative sources, and requesting her to furnish any such records in her possession or to identify the possible location of such records.

2.  Contact the Veteran in order to obtain the names and addresses of all medical care providers who have treated her for complaints related to her claimed breast cancer since discharge from service.  Obtain and associate those records with the claims file.  If the search for such records proves unsuccessful, this must be documented in the claims file and the Veteran must be informed of this fact.

3.  Obtain and associate with the claims file all treatment records from the VAMC at Jackson, Mississippi.  

4.  Upon completion of the above development, schedule the Veteran for an appropriate VA examination in order to determine the current nature and likely etiology of any breast cancer disability.  The claims folder must be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

The examiner is to answer the following questions:

(a)  Does the Veteran currently have breast cancer or any residuals thereof? 

(b)  If the answer is yes, is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed disability had its onset in service or is otherwise related to service?  

The examiner must consider the Veteran's service treatment records which demonstrate a left breast mass, as well as the Veteran's complaint of a tumor, growth, cyst, or cancer noted in the June 1991 separation physical examination report.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Schedule the Veteran for an appropriate VA examination in order to determine the current nature and likely etiology of any liver cancer disability.  The claims folder must be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

The examiner is to answer the following questions:

(a)  Does the Veteran currently have liver cancer or any residuals thereof? 

(b)  If the answer is yes, is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed disability had its onset in service or is otherwise related to service, to include the claimed exposure to environmental hazards of the Gulf War?

The examiner must consider the Veteran's in-service complaints of dizziness and vomiting, as well as her post-service complaints of nausea and fatigue.  The examiner must also consider the Veteran's complaint of a tumor, growth, cyst, or cancer noted in the June 1991 separation physical examination report.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

6.  Schedule the Veteran for a VA orthopedic examination in order to determine the current nature and likely etiology of any right or left knee disability.  The claims folder must be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

The examiner is to answer the following questions:

(a)  Does the Veteran currently have a right or left knee disability?  

(b)  If the answer is yes, is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed disability had its onset in service or is otherwise related to service? 

The examiner must consider the Veteran's documented in-service complaints of left knee pain, as well as her history of ongoing right and left knee pain since service.    

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

7.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed psychiatric disorder, to include bipolar disorder, borderline personality disorder, acute and chronic psychosis, obsessive compulsive disorder, PTSD, hypomania, and depression.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including psychological testing, must be performed and all findings must be reported in detail.  
The examiner is to answer the following questions:

(a)  Does the Veteran currently have any psychiatric disorder?  

(b)  If the answer is yes, is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed disorder had its onset in service or is otherwise related to service? 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

8.  Thereafter, readjudicate the Veteran's claims, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to any of the claims remains adverse to the Veteran, she and her representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


